                Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 1 of 20
                                 CERTIFICATION OF THE DOCUMENTS

I, WEBER MARTINA, hereby confirm, that:
       1. I am a district attorney at the District Attorney’s Office of the Zug Canton (“The District Attorney’s
           Office”) and thus am familiar with the documents of the District Attorney’s Office.
       2. In accordance with a search warrant of the premises of Walter Demuth, executed on 08/13/13 (Date)
           (Attachment A), the following items were confiscated by the Zug Police Department and sent on to
           the District Attorney’s Office for safekeeping (Attachment B).
       3. As part of the business activity of the District Attorney’s Office, these items were retained as
           documents of the District Attorney’s Office within the scope of investigations against Walter
           Demuth. These documents were created at the point in time or around the point in time at which the
           facts given therein occurred by a person, who had knowledge of these facts, or based on
           information, which such a person transmitted.
       4. These documents were managed in the course of business activity of the District Attorney’s Office,
           which was conducted in a regular fashion.
       5. The management or the use of these documents was a regular practice within the scope of the
           business activity.
       6. These documents are true copies of original documents, which were recorded or collected and stored
           at the District Attorney’s Office of the Zug Canton.


I confirm that the previous statements are true and correct. In the event of a false statement, I am subject to
punishments according to Swiss Law.




                         Issued on 12/05/19 (Date) in Zug (Place) Switzerland (Country)




                                               By:
                Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 2 of 20


          Zug Canton                                                          District Attorney’s Office
                                                                              7–1

Department II                                                                 2A 2013 122


Search Warrant
(Art. 244 and 245 of the Criminal Code)

Accused         Unknown

Defense         ---

Offense         Money laundering

Order           The search of the following named premises, which are not accessible to the public, is ordered:

                1.     Communication & Law, Walter Demuth, Licentiate Law Degree, Wagistrasse 23, 8952
                       Schlieren

                2.     ORBITA GmbH, Wagistrasse 23, 8952 Schlieren

                3.     TelTrade GmbH, Wagistrasse 23, 8952 Schlieren

                The search encompasses the premises given as well as all cellar compartments, garages, etc.
                belonging thereto.

                The following is to be searched for there (in paper or electronic form):
                -      all documents pertaining to AFI General Finance and Investment AG, such as founding
                       acts, contracts, banking documents, etc.
                -      all documents pertaining to Guillermo F. Ciupiak, citizen of Argentina, Laprida 1857B,
                       1225 Buenos Aires (Argentina)
                -      all documents pertaining to Royal Capital Ventures Ltd., Viktoria, Mahe (Seychelles)
                -      all documents pertaining to Anthony A. Thompson, citizen of The Bahamas, Augusta
                       Street, 4826 Nassau (Bahamas)
                -      all documents pertaining to AT Corp. Ltd.
                -      SRO documents pertaining to Communication & Law, Walter Demuth, Licentiate Law
                       Degree, Orbita GmbH, TelTrade GmbH
                -      other relevant information

                Objects found will be confiscated.

Justification   There is sufficient suspicion that traces or objects of the offense, which may lead to


                                                                      An der Aa 4, PO Box 1356, 6301 Zug
                                                                      Tel.: 041 728 46 00, Fax: 041 728 46 09
              Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 3 of 20
                                                                           7–2
Page 2/3

              the discovery of the truth, are to be found at the places designated above. The action is measured
              relative to the severity of the alleged acts (Art. 197 of the Criminal Code). Possible assets and
              objects that are found and are relevant to the offense are to be confiscated for the purposes of
              preservation of evidence and with regard to a seizure.

              Supported by a Suspicious Act Report from the Zuger Cantonal Bank and clarifications of the
              Reporting Office for Money Laundering (MROS), there exists the suspicion that monies, which
              have a criminal origin, were laundered via the accounts of AFI General Finance & Investment
              AG.
              AFI, as a borrower, received monies from Communication & Law, Walter Demuth, Licentiate
              Law Degree, Orbita GmbH, and TelTrade GmbH – each acting as a lender – whereby it was a
              matter of profit participation loans. Royal Capital Ventures, or rather, Guillermo Ciupiak and AT
              Corp. Ltd., or rather, Anthony A. Thompson, are the economic beneficiaries to the monies. As
              far as is known, there are ongoing proceedings in the Seychelles against Royal Capital Ventures
              Limited, et al. due to the suspicion that this company is involved in so-called “pump and dump
              schemes” in a large scale fashion.

Responsible   Zug Police Department
Authorities   District Attorney’s Office of the Zurich Canton in accordance with Art. 53 of the Criminal Code
              with the request for the commissioning of the appropriate police authorities

Search        The persons commissioned to search shall produce the house search warrant at the beginning
Modalities    of the action (Art. 245 Par. 1 of the Criminal Code). Owners of the premises to be searched that
              are present at the time are to witness the house search. Should they be absent, then a family
              member of age or another suitable person is to represent them (Art. 245 Par. 2 of the Criminal
              Code). A log of the search and/or investigation is to be created on the attached form.

              Written documents, audio records, photographic records, and other records, data mediums as
              well as devices for the processing and storage of information may be searched if it is presumed
              that information is to be found therein, which is subject to confiscation (Art. 246 of the Criminal
              Code). The data is to be backed up and evaluated.

              Records and objects, which may not be confiscated based on the statements of the owner due to
              a right to refuse to give evidence, or for other reasons, are to be sealed and neither may they be
              examined nor used by the criminal authorities
               Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 4 of 20
                                                                           7–3
Page 3/3


              (Art. 248 Par. 1 of the Criminal Code). The owner can make a statement in advance regarding
              the content of the record (Art. 247 Par. 1 of the Criminal Code). It is to be pointed out to the
              owner that after the sealing has taken place (and upon request for unsealing by the District
              Attorney’s Office), the Unsealing Magistrate makes the decision regarding the admissibility of
              the search. Should sealing be forgone or should the request for sealing not be made immediately,
              then the owner forfeits this legal protection and must anticipate the search of the records and
              objects.

              The District Attorney’s Office is to be notified immediately regarding the sealing of records.

Right of      In accordance with Art. 393 et seqq. of the Criminal Code, a justified appeal can be levied before
Appeal        the Appeals Department of the Superior Court of the Zug Canton in writing within 10 days after
              the issuance of the search.

Disclosures   - authorized person (handed over)
              - further affected persons
              Supreme State Prosecution Office of the Zurich Canton, Florhofgasse 2, 8090 Zurich with the
              request that the local police is to be granted the necessary commissions in order to carry out this
              search warrant (Art. 53 of the Criminal Procedure Code) (via fax)



Zug, August 12, 2013 hof


Zug District Attorney’s Office
Department II



A. Hoffmann
Senior District Attorney



Acknowledgment of Receipt:




Place/Date: 08/13/13                                Signature:
                       10:35 AM
                Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 5 of 20


          Zug Canton                                                          District Attorney’s Office
                                                                              7–4
                                                                                               COPY
Department II                                                                 2A 2013 122


Search Warrant
(Art. 244 and 245 of the Criminal Code)

Accused         Unknown

Defense         ---

Offense         Money laundering

Order           The search of the following named premises, which are not accessible to the public, is ordered:

                1.     Communication & Law, Walter Demuth, Licentiate Law Degree, Wagistrasse 23, 8952
                       Schlieren

                2.     ORBITA GmbH, Wagistrasse 23, 8952 Schlieren

                3.     TelTrade GmbH, Wagistrasse 23, 8952 Schlieren

                The search encompasses the premises given as well as all cellar compartments, garages, etc.
                belonging thereto.

                The following is to be searched for there (in paper or electronic form):
                -      all documents pertaining to AFI General Finance and Investment AG, such as founding
                       acts, contracts, banking documents, etc.
                -      all documents pertaining to Guillermo F. Ciupiak, citizen of Argentina, Laprida 1857B,
                       1225 Buenos Aires (Argentina)
                -      all documents pertaining to Royal Capital Ventures Ltd., Viktoria, Mahe (Seychelles)
                -      all documents pertaining to Anthony A. Thompson, citizen of The Bahamas, Augusta
                       Street, 4826 Nassau (Bahamas)
                -      all documents pertaining to AT Corp. Ltd.
                -      SRO documents pertaining to Communication & Law, Walter Demuth, Licentiate Law
                       Degree, Orbita GmbH, TelTrade GmbH
                -      other relevant information

                Objects found will be confiscated.

Justification   There is sufficient suspicion that traces or objects of the offense, which may lead to


                                                                      An der Aa 4, PO Box 1356, 6301 Zug
                                                                      Tel.: 041 728 46 00, Fax: 041 728 46 09
              Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 6 of 20
                                                                           7–5
Page 2/3

              the discovery of the truth, are to be found at the places designated above. The action is measured
              relative to the severity of the alleged acts (Art. 197 of the Criminal Code). Possible assets and
              objects that are found and are relevant to the offense are to be confiscated for the purposes of
              preservation of evidence and with regard to a seizure.

              Supported by a Suspicious Act Report from the Zuger Cantonal Bank and clarifications of the
              Reporting Office for Money Laundering (MROS), there exists the suspicion that monies, which
              have a criminal origin, were laundered via the accounts of AFI General Finance & Investment
              AG.
              AFI, as a borrower, received monies from Communication & Law, Walter Demuth, Licentiate
              Law Degree, Orbita GmbH, and TelTrade GmbH – each acting as a lender – whereby it was a
              matter of profit participation loans. Royal Capital Ventures, or rather, Guillermo Ciupiak and AT
              Corp. Ltd., or rather, Anthony A. Thompson, are the economic beneficiaries to the monies. As
              far as is known, there are ongoing proceedings in the Seychelles against Royal Capital Ventures
              Limited, et al. due to the suspicion that this company is involved in so-called “pump and dump
              schemes” in a large scale fashion.

Responsible   Zug Police Department
Authorities   District Attorney’s Office of the Zurich Canton in accordance with Art. 53 of the Criminal Code
              with the request for the commissioning of the appropriate police authorities

Search        The persons commissioned to search shall produce the house search warrant at the beginning
Modalities    of the action (Art. 245 Par. 1 of the Criminal Code). Owners of the premises to be searched that
              are present at the time are to witness the house search. Should they be absent, then a family
              member of age or another suitable person is to represent them (Art. 245 Par. 2 of the Criminal
              Code). A log of the search and/or investigation is to be created on the attached form.

              Written documents, audio records, photographic records, and other records, data mediums as
              well as devices for the processing and storage of information may be searched if it is presumed
              that information is to be found therein, which is subject to confiscation (Art. 246 of the Criminal
              Code). The data is to be backed up and evaluated.

              Records and objects, which may not be confiscated based on the statements of the owner due to
              a right to refuse to give evidence, or for other reasons, are to be sealed and neither may they be
              examined nor used by the criminal authorities
               Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 7 of 20
                                                                           7–6
Page 3/3


              (Art. 248 Par. 1 of the Criminal Code). The owner can make a statement in advance regarding
              the content of the record (Art. 247 Par. 1 of the Criminal Code). It is to be pointed out to the
              owner that after the sealing has taken place (and upon request for unsealing by the District
              Attorney’s Office), the Unsealing Magistrate makes the decision regarding the admissibility of
              the search. Should sealing be forgone or should the request for sealing not be made immediately,
              then the owner forfeits this legal protection and must anticipate the search of the records and
              objects.

              The District Attorney’s Office is to be notified immediately regarding the sealing of records.

Right of      In accordance with Art. 393 et seqq. of the Criminal Code, a justified appeal can be levied before
Appeal        the Appeals Department of the Superior Court of the Zug Canton in writing within 10 days after
              the issuance of the search.

Disclosures   - authorized person (handed over)
              - further affected persons
              Supreme State Prosecution Office of the Zurich Canton, Florhofgasse 2, 8090 Zurich with the
              request that the local police is to be granted the necessary commissions in order to carry out this
              search warrant (Art. 53 of the Criminal Procedure Code) (via fax)



Zug, August 12, 2013 hof


Zug District Attorney’s Office
Department II



A. Hoffmann
Senior District Attorney



Acknowledgment of Receipt:

Place/Date: ………………………………………                                 Signature: …………………………………….
                   Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 8 of 20


             Zug Police Department                                                             7–8

                                                                             2A 2013 122
Search and Investigation Log                                  Cat. No.________________________
Criminal Code Art. 241 et seqq., or other legal basis ☐__________________________________

Proceedings against        unknown

Because of                 Money laundering

Person/Company             Demuth, Walter, DOB: 03/12/1949,
affected by the            Communication & Law.
proceedings

Location                   8952 Schlieren, Wagistrasse 23,
(detailed)                 1st floor, Apt. No. 8
Date, time                 08/13/2013, 10:30 AM – 12:00 PM
(from/to)
Commissioning              ☒ District Attorney’s Office of the         Zug Canton
authority                  ☐        Zug Police Department (imminent danger)
                           ☐        Zug Police Department (police safety)
                           ☐        ______________________________________________________
                           ☐        The accused/affected person consents to this search.

Person present             Demuth, Walter, DOB: 03/12/1949, do.
(function)



Action                     ☒         House search (Art. 244 of the Criminal Code)
                           ☐         Search of records (Art. 246 of the Criminal Code)
                           ☐         Search of persons and objects (Art. 249 of the Criminal Code)
                           ☐         Investigation of persons (Art. 251 and 252 of the Criminal Code)
                                     (Person, blood sample, urine sample, hair sample)

Objects            ☐       None              ☒ According to the contents (Attachment 01)
confiscated


Chance finds               ☐         None         According to the contents (Attachment __)




Original: Investigation files     1st copy: Person affected 2nd copy: Clerk                    Initials:
Obora template 14.51 – Version 02/17/2012
                   Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 9 of 20
Page 2/2                                                                                                               7-9

Instruction        The owner of the confiscated records and objects was alerted to their right to have them sealed (Art. 248 of the
                   Criminal Code).

Owner’s            The owner of the confiscated papers and other data mediums justifies the sealing as follows:
Statement
                   I order that all dossiers on the PC be sealed, which do not have a direct connection with the investigation.
                   All client dossiers are confidential.

Remarks on the None.
process of the
search




To the extent that confiscations have occurred, there is a table of contents of the confiscated objects and/or a table of contents of
chance finds attached to this log. The persons signing confirm with their signatures the completeness and correctness of the search and
investigation log.

Place, Date                 Schlieren, 08/13/2013

Signature



Recording Clerk

Signature of the



Person Present


Attachments
1.     Table of contents of the confiscated objects


2.




Original: Investigation files     1st copy: Person affected 2nd copy: Clerk
Obora template 14.51 – Version 02/17/2012
                  Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 10 of 20


           Zug Police Department                                                               7 – 10

                                                                             2A 2013 122
Attachment 01                                                                Cat. No.:


       Table of contents of the confiscated objects (Criminal Code Art. 241 et seqq.)
      Table of contents of the chance finds (Criminal Code Art. 243 et seqq.)

Person accused             unknown

Location                  8952 Schlieren, Wagistrasse 23, Apt. No. 8,
                 1st floor.
No.     Object classification:           Location found Owner                       Not        Sealing
        (brand/type, no./size, etc.)                                                classified demanded
01      Plastic box, AFI AG from          Apt. No. 8, 1st   Demuth, Walter                 ☐                ☐
        12/12                                  floor
02      B0, black, AFI AG contracts           Same               Same                      ☐                ☐
03      B0, black, AFI AG, Bank,              Same               Same                      ☐                ☐
        Old-age and survivor’s
        pensions
04      B0, white, AFI AG invoices            Same               Same                      ☐                ☐
05      Plastic box, Royal CAP,               Same               Same                      ☐                ☐
06      B0, green, Royal CAP, ch.             Same               Same                      ☐                ☐
        2012
07      B0, grey, TelTrade GmbH,              Same               Same                      ☐                ☐
        II, ch Jan. 10
08      B0, black, ORBITA GmbH,               Same               Same                      ☐                ☐
        ch. March 2002




Original: Investigation files    1st copy: Person affected 2nd copy: Clerk         Page: 1 / 3          Initials:

Obora template 14.52 – Version 02/17/2012

                                                                                                                    2A 2013 122
                  Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 11 of 20


                                                                                 Cat. No.

                                                                                                                7 – 11
No. Object classification:       Location found                 Owner             Not        Sealing
    (brand/type, no./size, etc.)                                                  classified requested
09 B0, red, ORBITA GmbH,          Apt. No. 8, 1st               Demuth, Walter         ☐           ☐
    Financial Services Standards       floor
    Association
10 B0, black, Orbita GmbH,            Same                             Same            ☐           ☐
    Bank
11 B0, white, Financial Services      Same                             Same            ☐           ☐
    Standards Association,
    [illegible]
12 B0, white, Financial Services      Same                             Same            ☐           ☐
    Standards Association,
    [illegible]
13 Royal CAP contract                 Same                             Same            ☐           ☐
14 AFI AG founding files              Same                             Same            ☐           ☐
15 Various banking documents          Same                             Same            ☐           ☐
16 Credit note advice, MBS AG         Same                             Same            ☐           ☐
    and Royal CAP invoice
17 Desktop PC, DELL, serial no.       Same                             Same            ☐           ☐
    ZN-0NC0G6-74431-34A-
    0004




Original: Investigation files    1st copy: Person affected 2nd copy: Clerk       Page: 2 / 3   Initials:

Obora template 14.52 – Version 02/17/2012
                                                                                                           2A 2013 122
                  Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 12 of 20
                                                                              Cat. No.

                                                                                                             7 – 12
This table of contents is an integral component of the search and investigation log. With their signatures, the
persons signing confirm the completeness and correctness of this table of contents.


Place, Date                Schlieren, 08/13/2013

Signature


Recording Clerk

Signature of


Person Present

Certification of Receipt (Handed over by the police)

The recipient confirms having had the listed objects returned to them in an orderly fashion.

No. given back


Recipient

Address

ZIP Code / City

Recipient Signature

Police Signature

Place, Date




Original: Investigation files     1st copy: Person affected 2nd copy: Clerk   Page: 3 / 3

Obora template 14.52 – Version 02/17/2012
                  Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 13 of 20


             Zug Police Department                                                                 7 – 45

Search and Investigation Log                                   Case No. 2013 / 8 / 615
Criminal Code, Art. 241 et seqq., or other legal basis         Cat. No. 20130819.0030

Proceedings against        Unknown

Due to                     Money Laundering

Person/Company             Demuth, Walter Michael, DOB: 03/12/1949, from Hüntwangen, Lawyer, married, residing in 8008
affected by the            Zurich, Resedastrasse 28
proceedings

Location                   6300 Zug, An der Aa 4, Zug Police Department, Criminal Technology Service, IT forensics
(detailed)

Date, Time                 08/28/2013, 3:34 PM until 09/30/2013, 2:50 PM

Commissioning              ☒   District Attorney’s Office of the Zug Canton, Dr. A. Sidler (2A 2013 122)
Authority                  ☐   Zug Police Department (imminent danger)
                           ☐   Zug Police Department (police safety)
                           ☐   Other
                           ☐   The accused/affected person consents to this search.

Persons Present            Koller, Hugo, Criminal Technology Service, IT forensics (Representative)
(function)

Action                     ☐  House search (Art. 244 of the Criminal Code)
                           ☒  Search of records (Art. 246 of the Criminal Code)
                           ☐  Search of persons and objects (Art. 249 of the Criminal Code)
                           ☐  Search of persons (Art. 251 and 252 of the Criminal Code)
                           (Person, blood sample, urine sample, hair sample)

Objects confiscated        ☐ None
                           ☒ Select data from the computer, Dell brand, of Demuth, Walter
                           (Result of the unsealing from 08/28/2013 by District Attorney Dr. A. Sidler)

Chance finds               ☒ None
                           ☐ According to table of contents attachment ……..

Remarks regarding the      A. Sidler, District Attorney of the Zug Canton, took on the selection of the information on the occasion of
process of the search      unsealing of the computer of Demuth, Walter, on 08/28/2013. In this process, various files and e-mails
                           were copied onto a USB stick belonging to the Zug Police Department.

                           The computer was subsequently handed over to Demuth, Walter by the District Attorney’s Office of the
                           Zug Canton after the unsealing.




Obora template 14.50 – Version 02/17/2012                                                                   Initials:
                Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 14 of 20
                                                                                                                             7 – 46

Page 2/2


                         The USB stick with the selected data was submitted to the Zug Police Department with the task of deleting
                         any possible doubles of e-mails present, and copying the data onto a DVD.

                         The doubled e-mails present were manually sorted by the individual writing this log (deleted). The result of
                         the selection was subsequently secured in a logical fashion and copied onto a DVD.

                         The confiscated data can be examined at any time after consultation with the Criminal Technology Service.

                         The instance responsible is requested to notify the Criminal Technology Service if the confiscated data can
                         be deleted.

With their signature, the person signing confirms the completeness and correctness of the search and
investigation log.

Place, Date              Zug, 08/30/2013

Signature




Recording Clerk


Attachments
1.    DVD with selected data from the computer of Demuth, Walter




14.50 Search and Investigation Log – Version 07/14/2011
                Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 15 of 20


        Zug Police Department                                 Criminal Police                     7 – 47
                                                        Criminal Technology




Forensic Data Backup Mobile Telephone


Device Owner          Demuth, Walter, DOB: 03/12/1949


ABI Case No.:         2013 / 8 / 615




                                                              An der Aa 4, 6300 Zug
                                                              Tel.: 041 728 41 41, Fax: 041 728 41 79
                                                              www.zugerpolizei.ch
                  Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 16 of 20


             Zug Police Department                                                             7 – 29      02

                                                                             2A 2013 122
Search and Investigation Log                                  Cat. No.________________________

Criminal Code Art. 241 et seqq., or other legal basis   __________________________________

Proceedings against        unknown

Because of                 Money laundering

Person/Company             Demuth, Walter, DOB: 03/12/1949,
affected by the            Communication & Law.
proceedings

Location                   8952 Schlieren, Wagistrasse 23,
(detailed)                 1st floor, Apt. No. 8
Date, time                 08/13/2013, 10:30 AM – 12:00 PM
(from/to)
Commissioning              ☒ District Attorney’s Office of the        Zug Canton
authority                  ☐       Zug Police Department (imminent danger)
                           ☐       Zug Police Department (police safety)
                           ☐       ______________________________________________________
                           ☐       The accused/affected person consents to this search.

Person present             Demuth, Walter, DOB: 03/12/1949, do.
(function)



Action                     ☒         House search (Art. 244 of the Criminal Code)
                           ☐         Search of records (Art. 246 of the Criminal Code)
                           ☐         Search of persons and objects (Art. 249 of the Criminal Code)
                           ☐         Investigation of persons (Art. 251 and 252 of the Criminal Code)
                                     (Person, blood sample, urine sample, hair sample)

Objects            ☐       None              ☒ According to the contents (Attachment 01)
confiscated

Chance finds               ☐         None    ☐ According to the contents (Attachment __)




Original: Investigation files     1st copy: Person affected 2nd copy: Clerk                    Initials:
Obora template 14.51 – Version 02/17/2012
                   Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 17 of 20
Page 2/2                                                                                             7 – 30            02

Instruction        The owner of the confiscated records and objects was alerted to their right to have them sealed (Art. 248 of the
                   Criminal Code).

Owner’s            The owner of the confiscated papers and other data mediums justifies the sealing as follows:
Statement
                   I order that all dossiers on the PC be sealed, which do not have a direct connection with the investigation.
                   All client dossiers are confidential.

Remarks on the None.
process of the
search




To the extent that confiscations have occurred, there is a table of contents of the confiscated objects and/or a table of contents of
chance finds attached to this log. The persons signing confirm with their signatures the completeness and correctness of the search and
investigation log.

Place, Date                 Schlieren, 08/13/2013

Signature



Recording Clerk

Signature of the



Person Present


Attachments
1.     Table of contents of the confiscated objects


2.




Original: Investigation files     1st copy: Person affected 2nd copy: Clerk
Obora template 14.51 – Version 02/17/2012
                  Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 18 of 20


           Zug Police Department                                                               7 – 31               03

                                                                             2A 2013 122
Attachment 01                                                                Cat. No.:

☒    Table of contents of the confiscated objects (Criminal Code Art. 241 et seqq.)
☐    Table of contents of the chance finds (Criminal Code Art. 243 et seqq.)

Person accused             unknown

Location                   8952 Schlieren, Wagistrasse 23, Apt. No. 8,
                  1st floor.
No.      Object classification:           Location found Owner                      Not        Sealing
         (brand/type, no./size, etc.)                                               classified demanded
01       Plastic box, AFI AG from          Apt. No. 8, 1st   Demuth, Walter                ☐                ☐
         12/12                                  floor
02       B0, black, AFI AG contracts           Same               Same                     ☐                ☐
03       B0, black, AFI AG, Bank,              Same               Same                     ☐                ☐
         Old-age and survivor’s
         pensions
04       B0, white, AFI AG invoices            Same               Same                     ☐                ☐
05       Plastic box, Royal CAP,               Same               Same                     ☐                ☐
06       B0, green, Royal CAP, ch.             Same               Same                     ☐                ☐
         2012
07       B0, grey, TelTrade GmbH,              Same               Same                     ☐                ☐
         II, ch Jan. 10
08       B0, black, ORBITA GmbH,               Same               Same                     ☐                ☐
         ch. March 2002




Original: Investigation files    1st copy: Person affected 2nd copy: Clerk         Page: 1 / 3          Initials:

Obora template 14.52 – Version 02/17/2012
                  Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 19 of 20
                                                                                               2A 2013 122      03

                                                                                 Cat. No.

                                                                                                             7 – 32
No. Object classification:       Location found                 Owner             Not        Sealing
    (brand/type, no./size, etc.)                                                  classified requested
09 B0, red, ORBITA GmbH,          Apt. No. 8, 1st               Demuth, Walter         ☐             ☐
    Financial Services Standards       floor
    Association
10 B0, black, Orbita GmbH,            Same                             Same            ☐             ☐
    Bank
11 B0, white, Financial Services      Same                             Same            ☐             ☐
    Standards Association,
    [illegible]
12 B0, white, Financial Services      Same                             Same            ☐             ☐
    Standards Association,
    [illegible]
13 Royal CAP contract                 Same                             Same            ☐             ☐
14 AFI AG founding acts               Same                             Same            ☐             ☐
15 Various banking documents          Same                             Same            ☐             ☐
16 Credit note advice, MBS AG         Same                             Same            ☐             ☐
    and Royal CAP invoice
17 Desktop PC, DELL, serial no.       Same                             Same            ☐             ☐
    ZN-0NC0G6-74431-34A-
    0004




Original: Investigation files    1st copy: Person affected 2nd copy: Clerk       Page: 2 / 3     Initials:

Obora template 14.52 – Version 02/17/2012
                  Case 2:19-cr-00448-DLR Document 44-2 Filed 04/27/20 Page 20 of 20
                                                                                            2A 2013 122         03

                                                                              Cat. No.

                                                                                                             7 – 33
This table of contents is an integral component of the search and investigation log. With their signatures, the
persons signing confirm the completeness and correctness of this table of contents.


Place, Date                Schlieren, 08/13/2013

Signature


Recording Clerk

Signature of


Person Present

Certification of Receipt (Handed over by the police)

The recipient confirms having had the listed objects returned to them in an orderly fashion.

No. given back


Recipient

Address

ZIP Code / City

Recipient Signature

Police Signature

Place, Date




Original: Investigation files     1st copy: Person affected 2nd copy: Clerk   Page: 3 / 3

Obora template 14.52 – Version 02/17/2012
